The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (apparatus), drawn to claims 1-9, in the reply filed on 06/28/2022 is acknowledged.
Claims 10-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himori et al (US 2015/0072534).
Regarding claim 1:
	Himori teaches a plasma processing system (plasma processing apparatus, 10A) [fig 12, 20 & 0081, 0126] comprising: a chamber (12) having a central axis (central axis line, Z) [fig 12, 20 & 0082, 0126]; a substrate support (14b) disposed in the chamber (12), a center of a substrate (W) on the substrate support (14b) being positioned on the central axis (Z) [fig 12, 20]; a plasma generator (18) configured to generate a plasma from a process gas supplied into the chamber (configured to generate a high frequency power for plasma generation) [fig 12, 20 & 0043]; a first electric magnet (63/64) assembly disposed on or above the chamber (12) and being configured to generate a first magnetic field in the chamber (see fig 14C), the first electric magnet assembly (63/64) including one or more first annular coils (coils) [fig 12, 14C-14D, 20 & 0082]; and a second electric magnet assembly (61/62) configured to generate a second magnetic field in the chamber (see fig 14C), the second electric magnet assembly (61/62) including one or more second annular coils (coils), the second magnetic field reducing intensity of the first magnetic field in the center of the substrate on the substrate support (see fig 14C-14D) [fig 12, 14C-14D, 20 & 0082, 0126]. 
Although taught by the cited prior art, the claim limitations “the second magnetic field reducing intensity of the first magnetic field in the center of the substrate on the substrate support” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 2:
	Himori teaches the second electric magnet assembly (61/62) is disposed below the substrate support (see fig 20) [fig 20 & 0126]. 
Regarding claim 3:
	Himori teaches the second electric magnet assembly (61/62) is disposed on or above the chamber (see fig 12) [fig 12 & 00082]. 
Regarding claims 4 and 7:
	Himori teaches the first electric magnet assembly (63/64) comprises a plurality of first annular coils as the one or more first annular coils (coils) [fig 12, 20 & 0082]. 
Regarding claims 5 and 8:
	Himori teaches the second electric magnet assembly (61/62) comprises a plurality of second annular coils as the one or more second annular coils (coils) [fig 12, 20 & 0082, 0126]. 
Regarding claims 6 and 9:
Although taught by the cited prior art, the claim limitations “the second magnetic field cancels out the intensity of the first magnetic field in the center of the substrate on the substrate support” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinoshita (US 4,842,707), Kanno (US 2002/0142615), Xu et al (US 2013/0264194), Yokota et al (US 2015/0332898), Yasuda et al (US 2017/0004956), Kondo (US 2017/0018407), Yokota et al (US 2017/0103877) teach an electric magnetic assembly [fig 6, 5, 1, 1, 1, 1, and 1, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718